Case 7:21-cv-00044-GEC-PMS Document 4 Filed 02/23/21 Page 1 of 1 Pageid#: 42

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 JERRY RAY HALL,                                   Civil Action No. 7:21-cv-00044
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Glen E. Conrad
 DR. SMITH,                                        Senior United States District Judge
       Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered January 27, 2021, the court directed plaintiff to submit within 20 days from the

date of the order a certified copy of plaintiff’s trust fund account statement for the six-month

period immediately preceding the filing of the complaint, obtained from the appropriate prison

official of each prison at which plaintiff is or was confined during that six-month period.

Plaintiff was advised that a failure to comply would result in dismissal of this action without

prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                    23rd
        ENTER: This _____ day of February, 2021.



                                              __________________________________
                                                    Senior United States District Judge
